Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
1.	Currently claims 1-9 are pending and under consideration. 
Information Disclosure Statement
2.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the examiner on form PTO-892 or applicant on PTO-1449 has cited the references they have not been considered. 
Specification
3.	The use of the trademarks has been noted in this application. For example, please see TWEEN on pages 18-20. They should be capitalized wherever they appear and be accompanied by the generic terminology. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e)
or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: The first line of the specification should be updated to include Divisional Application Number 14/916,288 filed 3/3/16, now U.S. Patent #10,663,472 which is a continuation 371 of PCT/FR2014/052318 filed 9/18/14 and Application Number 1358979 filed in France on 9/18/13. 
Claim Objections
5.	Claims 1-9 are objected to because of the following informalities:  Claim 1 utilizes the acronym “sCD127”. Although the term may have art recognized meaning, the actual definition should be included in the first instance in order to convey Applicants intended meaning. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawley et al. (Journal of Immunology, 2010; Vol.184, pages 4679-4687) in view of Foster (4,444,879).
Crawley et al. disclose assay procedures for detecting sCD127 in human plasma samples. Soluble CD127 (sCD127) or soluble IL-7 receptor α-chain was quantified by an ELISA utilizing clone R34.34 (Beckman Coulter).  See page 4680, 2nd column, Quantification of plasma CD127 and IL-7. 
R34.34 is the monoclonal antibody disclosed as preferable for use in the instantly claimed method. Please see the instant specification on page 14 and 18.   
The concentration of sCD127 was quantified in the plasma of 55 HIV+ individuals not receiving antiretroviral therapy and compared with 58 HIV2 controls (reference values), using a CD127-specific Ab-microfluorosphere assay. The mean concentration of plasma sCD127 was significantly higher in HIV+ individuals (228.3 6 110.7 ng/ml) compared with healthy HIV2 controls (175.7 6 161.7 ng/ml) (p = 0.024) (Fig.6A). Statistical significance remained following analysis of the data with exclusion of a single very high value in the HIV+ group (sCD127 = 859 ng/ml) (p = 0.05). Page 4684. 
The researches disclose that sCD127 appears to play an important role in the immunopathogenesis of several chronic infections, multiple sclerosis, and various cancers. The biological role of sCD127 is not yet known, although it is plausible that sCD127 could bind circulating IL-7, thereby decreasing IL-7 bioavailability. Page 4679, 2nd column, 2nd paragraph and page 4682. This study demonstrated that recombinant and native sources of sCD127 significantly inhibited IL-7–mediated STAT5 and Akt phosphorylation in CD8+ T cells. IL-7–mediated proliferation and Bcl-2 expression were similarly reduced by sCD127.  See abstract.
	Crawley et al. differ from the instant invention in not specifically teaching kit configurations for the reagents. In other words, the reference fails to teach the reagents and tools as a kit.   
However, kits are well known embodiments for assay reagents.  Foster et al. (U.S. Patent #4,444,879) describe one example. 
In their patent kits including the reactant reagents, a microplate, positive controls, negative controls, standards, and instructions are taught.  The reagents are compartmentalized or packaged separately for utility.  See figure 6, and column 15, lines 10-34.   
It would have been prima facie obvious to one of ordinary skill in the art at the time of applicant’s invention to take the detection assay reagents as taught by Crawley et al. and format them into a kit because Foster et al. teach that it is convenient to do so and one can enhance sensitivity of a method by providing reagents as a kit.  Further, the reagents in a kit are available in pre-measured amounts, which eliminates the variability that can occur when performing the assay.  Kits are also economically beneficial in reagent distribution.  

7.	Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawley et al. (Journal of Immunology, 2010; Vol.184, pages 4679-4687) in view of Foster (4,444,879) and further in view of Unsinger et al. (Journal of Immunology, 2010; Vol.184, pages 3768-3779).
Please see Crawley et al. in view of Foster as set forth above. 
	Crawley et al. in view of Foster differ from the instant invention in not specifically measuring sCD127 or IL-7R (soluble IL-7 receptor α-chain) in sepsis (septic shock or sever sepsis) patients. 
	However, Unsinger et al. disclose that sepsis is a highly lethal disorder characterized by widespread apoptosis-induced depletion of immune cells and the development of a profound immunosuppressive state. 
IL-7 is a potent antiapoptotic cytokine that enhances immune effector cell function and is essential for lymphocyte survival. See abstract. 
In addition to its antiapoptotic properties, IL-7 induces proliferation of naive CD4 and CD8 T cells (20, 25), potentially replenishing the loss of naive T cells that occurs during sepsis. Page 3768 2nd column. The enormous potential of IL-7’s immuneboosting properties is best illustrated by the fact that it is currently being studied in four multinational clinical trials, including patients with HIV-1, cancer, and hepatitis C.  
	Unsinger et al. found that the percentage of cells expressing IL-7R was significantly increased in the CD4 and CD8 T cells 3 days after sepsis onset (Fig. 6). Administration of rhIL-7 ∼90 min after surgery caused a marked decrease in the percentage of CD4 and CD8 T cells expressing IL-7R in sham- and CLP-operated mice. Page 3773, 1st column. T cells from septic mice had markedly upregulated IL-7Rs (CD127), and septic mice had an increase in circulating IL-7 compared with sham mice. Research indicates that the amount of IL-7R expression on a cell determines how vigorously the cell responds to IL-7. See page 3778, 1st column. 	
It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant invention to utilize the sCD127 (IL-7R) antibody ELISA kit taught by Crawley et al. in view of Foster to evaluate septic shock because Unsinger et al. taught that the percentage of cells expressing IL-7R was significantly increased in the CD4 and CD8 T cells 3 days after sepsis onset (Fig. 6). Administration of rhIL-7 ∼90 min after surgery caused a marked decrease in the percentage of CD4 and CD8 T cells expressing IL-7R in sham- and CLP-operated mice. Page 3773, 1st column. 
T cells from septic mice had markedly upregulated IL-7Rs (CD127), and septic mice had an increase in circulating IL-7 compared with sham mice. See page 3778, 1st column.
One skilled in the art would have been motivated to measure sCD127 or IL-7R in septic shock as a means to reverse the fatal effects of sepsis.  According to Unsinger et al., Research indicates that the amount of IL-7R expression on a cell determines how vigorously the cell responds to IL-7 (treatment). See page 3778, 1st column. 

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,663,472 in view of Foster (4,444,879). 
The claimed method in U.S. Patent No. 10,663,472 is directed to measuring the expression levels of sCD127 in a patient sample. An anti-soluble CD127 antibody is utilized. The levels of a binding complex of sCD127 are compared to a reference taken from a patient in a state of septic shock.  
The claims in U.S. Patent No. 10,663,472 differ from the instant claims in not specifically reciting kit configurations.
However, kits are well known embodiments for assay reagents.  Foster et al. (U.S. Patent #4,444,879) describe one example. In their patent kits including the reactant reagents, a microplate, positive controls, negative controls, standards, and instructions are taught.  The reagents are compartmentalized or packaged separately for utility.  See figure 6, and column 15, lines 10-34.   
It would have been prima facie obvious to one of ordinary skill in the art at the time of applicant’s invention to take the detection assay reagents in U.S. Patent No. 10,663,472 and format them into a kit because Foster et al. teach that it is convenient to do so and one can enhance sensitivity of a method by providing reagents as a kit.  Further, the reagents in a kit are available in pre-measured amounts, which eliminates the variability that can occur when performing the assay.  Kits are also economically beneficial in reagent distribution.  

10.	Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-1 of U.S. Patent No. 9,823,239 in view of Foster (4,444,879). 
The claimed method in U.S. Patent No. 9,823,239 is directed to measuring the expression levels of sCD127 in a patient sample. An anti-soluble CD127 antibody is utilized. The levels of a binding complex of sCD127 are compared to a reference taken from a patient in a state of septic shock.  
The claims in U.S. Patent No. 9,823,239 differ from the instant claims in not specifically reciting kit configurations.
However, kits are well known embodiments for assay reagents.  Foster et al. (U.S. Patent #4,444,879) describe one example. In their patent kits including the reactant reagents, a microplate, positive controls, negative controls, standards, and instructions are taught.  The reagents are compartmentalized or packaged separately for utility.  See figure 6, and column 15, lines 10-34.   
It would have been prima facie obvious to one of ordinary skill in the art at the time of applicant’s invention to take the detection assay reagents in U.S. Patent No. 9,823,239 and format them into a kit because Foster et al. teach that it is convenient to do so and one can enhance sensitivity of a method by providing reagents as a kit.  Further, the reagents in a kit are available in pre-measured amounts, which eliminates the variability that can occur when performing the assay.  Kits are also economically beneficial in reagent distribution.  

11.	Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,725,029. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed kit is encompassed by the claims in US Patent #10,725,029.

12.	For reasons aforementioned, no claims are allowed.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Remsen - Hoteling
(571) 272-0816
6/4/22

/LISA V COOK/Primary Examiner, Art Unit 1642